Filed 11/23/15 P. v. Skytte CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C074100

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM035069)

         v.

TIMOTHY OLE SKYTTE,

                   Defendant and Appellant.




         California law provides limited immunity from prosecution for certain crimes
involving marijuana where the marijuana is used for medical purposes and other
conditions are met. (People v. Mentch (2008) 45 Cal. 4th 274, 290; People v. Mower
(2002) 28 Cal. 4th 457, 470.) Under the federal law, however, it is illegal for any private
person to possess marijuana. (21 U.S.C. §§ 812, schedule I(c)(10), 844(a).) California
cannot legalize marijuana without Congressional approval. (Gonzales v. Raich (2005)
545 U.S. 1, 26-29 [162 L. Ed. 2d 1, 24-27] (Raich); Ross v. RagingWire
Telecommunications, Inc. (2008) 42 Cal. 4th 920, 926 (Ross).) This difference between

                                                             1
state and federal law presents several difficulties, one of which is a well-documented
banking problem. (See, e.g., Chemerinsky et al, Cooperative Federalism and Marijuana
Regulation (2015) 62 UCLA L.Rev. 74, 91, fn. omitted [“Perhaps the most profound and
well-documented consequence of marijuana’s prohibited status at the federal level is the
unavailability of even the most rudimentary banking services for those engaged in
marijuana commerce”].) The verdicts here reflect that dissonance.
        After defendant Timothy Ole Skytte advanced a medical marijuana defense, a jury
acquitted him of cultivating marijuana (Health & Saf. Code, § 11358)1 and possession of
marijuana for sale (§ 11359). The same jury found defendant guilty of money laundering
(Pen. Code, § 186.10, subd. (a)), based on three large deposits of cash.2 The trial court
sentenced defendant to the mid-term of two years in prison and granted him bail pending
appeal.
        On appeal, defendant raises multiple challenges to his money laundering
conviction. In essence, his argument is that he cannot be convicted of laundering the
proceeds from medical marijuana because medical marijuana is “legal” in California. As
we explain, defendant is mistaken. Accordingly, we shall affirm.
                                          FACTS
        When over $10,000 in cash is deposited to a bank account, the bank must fill out a
currency transaction report and submit it to the Department of Justice. The report
includes the account holder’s line of work.




1   Further undesignated statutory references are to the Health and Safety Code.
2 Defendant also pled no contest to possession of a stun gun (Pen. Code, § 12651) as an
infraction.

                                              2
       On three consecutive days, December 28, 29, and 30, 2010, substantial cash
amounts just below $10,000 were deposited to defendant’s bank account. He personally
deposited $9,000 on December 29. The bank employee handling the deposit noticed that
the money “reeked” of marijuana, and filed a suspicious activity report. On both
December 28 and 30, $9,500 in cash was deposited into defendant’s account by an
unknown person. On January 4, 2011, defendant wired $28,000 to Bidwell Title and
Escrow.
       On August 18, 2011, officers from the Butte County Sheriff’s Office searched
defendant’s property. The property was two and a half acres in a rural mountain area that
had been ravaged by fire. Officers found two fenced gardens. The garden closest to the
house contained 24 marijuana plants. Four medical marijuana recommendations were
posted in this garden. A second garden further from the house contained 30 marijuana
plants and had six medical marijuana recommendations posted. Inside the house, officers
found a safe containing $21,560 in cash, various forms of marijuana, and paperwork
relating to a medical marijuana collective.
       Defendant told the officers the 24 plants near the house belonged to him, his wife,
and two others. The other 30 plants belonged to Jeffrey Sanford. Sanford was the
president of the 30th Street Patient Collective in San Diego.3 The collective was formed
in 2008; its corporate status had been recently changed to a nonprofit mutual benefit
corporation. The collective had a seller’s permit from the Board of Equalization and filed
tax returns with the state and the IRS. Its purpose was for a group of patients to come
together under Proposition 215 and collectively cultivate and share medical marijuana.




3 Sanford testified at the preliminary hearing after waiving his Fifth Amendment rights.
Sanford was arrested after he testified. He was unavailable at trial and his prior
testimony was read to the jury.

                                              3
Sanford leased property from defendant for the marijuana garden. Sanford had paid
defendant in cash for marijuana in December 2010.
       Defendant told officers he did backhoe work. Officers found a backhoe purchased
in April 2011 on his property. Defendant said the money in the safe was from backhoe
work. Defendant’s mortgage was $666 and he received $500 in rent from Sanford. He
also received $500 a month in rent for another property on Ishi Trail, where officers also
found a fenced in “marijuana grow.” Defendant told officers he received $24,000 in mid-
2010 from settlement of a pickup truck crash.
                                       DISCUSSION
                                               I
                                           The Law
       A. Money Laundering
       Penal Code section 186.10, California’s money laundering statute, provides in
part: “(a) Any person who conducts or attempts to conduct a transaction or more than
one transaction within a seven-day period involving a monetary instrument or
instruments of a total value exceeding five thousand dollars ($5,000) . . . through one or
more financial institutions (1) with the specific intent to promote, manage, establish,
carry on, or facilitate the promotion, management, establishment, or carrying on of any
criminal activity, or (2) knowing that the monetary instrument represents the proceeds of,
or is derived directly or indirectly from the proceeds of, criminal activity, is guilty of the
crime of money laundering. . . .” A transaction includes a deposit into or withdrawal
from a financial institution. (Pen. Code, § 186.9, subd. (c).) United States currency
qualifies as a monetary instrument. (Id., subd. (d).) Criminal activity includes “a
criminal offense committed in another jurisdiction punishable under the laws of that
jurisdiction by death or imprisonment for a term exceeding one year.” (Id., subd. (e).)




                                               4
       The purpose of the money laundering law is to criminalize those who use the
financial institutions of California “to promote criminal activity or to transact proceeds
derived from a crime.” (People v. Mays (2007) 148 Cal. App. 4th 13, 22 (Mays).) A
prosecution for money laundering based, as here, on the knowledge of criminal proceeds
prong of the statute, “requires proof that (1) the defendant's entire business was illegal,
(2) there were deposits of $5,000 or more in criminally derived funds, or (3) there was a
transfer of all funds out of the account.” (Id. at p. 32.)
       B. California Marijuana Laws
       Both cultivation and possession for sale of marijuana are illegal in California.
(§§ 11358, 11359.) California law does, however, provide limited immunity for certain
crimes where the marijuana is used for medical purposes. In 1996, California voters
approved Proposition 215 and adopted the Compassionate Use Act (CUA) (§ 11362.5).
Under the CUA, a patient or his primary caregiver “who possesses or cultivates
marijuana for the personal medical purposes of the patient upon the written or oral
recommendation or approval of a physician,” has an affirmative defense to the crimes of
possession or cultivation of marijuana. (Id., subd. (d); see People v. Wright (2006) 40
Cal. 4th 81, 84.) The CUA immunizes specific persons from prosecution under two
sections of the Health and Safety Code. Thus, the CUA grants only “limited immunity
from prosecution.” (People v. Mower, supra, 28 Cal.4th at p. 471.)
       In 2003, the Legislature passed the Medical Marijuana Program (MMP)
(§ 11362.7 et seq.). The MMP “immunizes from prosecution a range of conduct ancillary
to the provision of medical marijuana to qualified patients. [Citation.]” (People v.
Mentch, supra 45 Cal.4th at p. 290.) The MMP provides that specified individuals “shall
not be subject, on that sole basis, to criminal liability” under sections 11357 (possession),
11358 (cultivation), 11359 (possession for sale), 11366 (maintaining location for selling,
giving away or using controlled substances), 11366.5 (managing location for manufacture
or storage of controlled substance), or 11570 (“drug den” abatement law). (§ 11362.765,

                                               5
subd. (a).) This immunity extends to those “who associate within the State of California
in order collectively or cooperatively to cultivate marijuana for medical purposes.”
(§ 11362.775.)
       The CUA did not create “a broad right to use marijuana without hindrance or
inconvenience.” (Ross, supra, 42 Cal.4th at p. 928.) “No state law could completely
legalize marijuana for medical purposes because the drug remains illegal under federal
law (21 U.S.C. §§ 812, 844(a)), even for medical users [citations].” (Id. at p. 926.)
       C. Federal Marijuana Laws
       Under the federal Controlled Substances Act it is illegal for any private person to
possess marijuana. (21 U.S.C. §§ 812, schedule I(c)(10), 844(a); see County of San
Diego v. San Diego NORML (2008) 165 Cal. App. 4th 798, 811-812.) In Raich, supra,
545 U.S. 1 [162 L. Ed. 2d 1], the United States Supreme Court held this proscription
applies to marijuana used for medical purposes. “Whereas some other drugs can be
dispensed and prescribed for medical use, see 21 U.S.C. § 829, the same is not true for
marijuana. Indeed, for purposes of the Controlled Substances Act, marijuana has ‘no
currently accepted medical use’ at all. § 811.” (U.S. v. Oakland Cannabis Buyers’ Co-
op. (2001) 532 U.S. 483, 491 [149 L. Ed. 2d 722, 732].)
       The federal penalty for manufacturing, distributing, or possession with the intent
to distribute marijuana is at least five years in prison. (21 U.S.C. § 841, subd. (b)(1)(D).)
       D. The Criminal Activity Underlying the Money Laundering Charge
       At trial, the People pursued the money laundering charge with either a violation of
California or federal law serving as the underlying criminal conduct. The People argued
defendant did not meet the requirements of the CUA and the MMP, and continue to make
that argument on appeal. The verdict does not indicate whether the jury based its verdict
on state or federal law (in finding the underlying criminal activity).




                                              6
       Although the jury acquitted defendant on the marijuana charges, the jury still
could have found the criminal activity underlying the money laundering charge was a
violation of California law. The jury could have concluded (correctly, as we discuss
post) that the limited immunity of the CUA and the MMP did not apply to money
laundering. Moreover, we would accept the verdicts, even if inconsistent. “The law
generally accepts inconsistent verdicts as an occasionally inevitable, if not entirely
satisfying, consequence of a criminal justice system that gives defendants the benefit of a
reasonable doubt as to guilt, and juries the power to acquit whatever the evidence.”
(People v. Palmer (2001) 24 Cal. 4th 856, 860.) “It is possible that the jury arrived at an
inconsistent conclusion through ‘mistake, compromise, or lenity.’ [Citation.]” (People v.
Avila (2006) 38 Cal. 4th 491, 600.)
       Defendant raises several challenges to his conviction for money laundering. The
first two assume the underlying criminal activity is an offense under California law. The
third addresses using a violation of federal law as the underlying criminal activity. We
address each in turn.
                                              II
                           Failure to Instruct on Mistake of Fact
       Defendant contends the trial court erred in failing to instruct on mistake of fact as
to the money laundering count. He contends he did not know the money he deposited
was derived from criminal activity because he believed his activities were legal. He
asserts the trial court had a duty to instruct sua sponte on the defense of mistake of fact.
       A. Background
       Defendant proposed three very similar instructions on mistake of fact. All the
instructions began: “The defendant is not guilty of . . . money laundering in violation of
Penal Code section 186.10(a), if he did not have the intent or mental state required to
commit the crime because he did not know a fact or mistakenly believed a fact.”



                                              7
Defendant also proposed an instruction on mistake of law as to the counts charging
cultivation of marijuana and possession of marijuana for sale.
       In discussing these proposed instructions, the trial court indicated it was not
inclined to give any of the submitted instructions and invited comments from counsel.
Defense counsel indicated he was submitting as to the mistake of fact instruction, but
argued in favor of the mistake of law instruction. The court refused that instruction.4
       B. Obligation to Instruct on Mistake of Fact
       “In a criminal case, a trial court must instruct on the general principles of law
relevant to the issues raised by the evidence. [Citation.]” (People v. Earp (1999) 20
Cal. 4th 826, 885.) “Included within this duty is the ‘. . . obligation to instruct on
defenses, . . . and on the relationship of these defenses to the elements of the charged
offense . . .’ where ‘. . . it appears that the defendant is relying on such a defense, or if
there is substantial evidence supportive of such a defense . . . .’ [Citation.]” (People v.
Stewart (1976) 16 Cal. 3d 133, 140.) The failure to instruct on a defense--whether sua
sponte or at the defendant’s request--is not error if there was no substantial evidence
supporting the defense. (See People v. Rivera (1984) 157 Cal. App. 3d 736, 743.)
       The mistake-of-fact defense is based on Penal Code section 26, paragraph Three,
which provides that a person is not criminally liable where he “committed the act or
made the omission charged under an ignorance or mistake of fact, which disproves a
criminal intent.” “Put another way, people do not act unlawfully if they commit acts
based on a reasonable and honest belief that certain facts and circumstances exist which,


4 Defendant contends it is unclear whether the court actually ruled on the mistake of fact
instruction. We deem the trial court to have adopted its intended ruling as its final ruling
once defendant made no further argument. In this context, we construe defense counsel’s
use of the term “submit” in accordance with its primary meaning, “to yield to, surrender
or to acquiesce. [Citation.]” (In re Richard K. (1994) 25 Cal. App. 4th 580, 588.)
Because we find the trial court did rule, we need not address defendant’s argument that
his counsel was ineffective in failing to obtain a ruling.

                                                8
if true, would render the act lawful. [Citations.]” (People v. Reed (1996) 53 Cal. App. 4th
389, 396.) “A mistake of fact occurs when a person understands the facts to be other than
what they are. [Citation.]” (People v. Orlosky (2015) 233 Cal. App. 4th 257, 275.)
       The trial court did not err in failing to instruct on mistake of fact. The only “fact”
defendant claims as a mistake is the legality of the marijuana activities. We have,
however, repeatedly held that a mistaken belief that one’s activities with regard to
marijuana are in compliance with California’s laws on medical marijuana is a mistake of
law, not a mistake of fact. (People v. Urziceanu (2005) 132 Cal. App. 4th 747, 775-776;
People v. Young (2001) 92 Cal. App. 4th 229, 235, 237.) Defendant contends those cases
are distinguishable because they arose under the CUA, and not the later, broader MMP.
Defendant fails to explain how our reasoning in those cases would differ under the later
law. Defendant also contends the mistake of law defense applies only to the one who
formed and organized the collective, here Sanford.5 Again, he fails to explain why a
mistaken belief as to the legality of the marijuana activities would be a mistake of law by
Sanford, but a mistake of fact by him. Because we find the trial court did not err in
refusing to instruct on mistake of fact, we need not address defendant’s contention that
the court had a duty to so instruct sua sponte.




5  In a curious aside, defendant suggests a mistake of law defense based on entrapment by
estoppel may be available. The entrapment by estoppel defense rests “on the premise that
the government may not actively provide assurances that conduct is lawful, then
prosecute those who act in reasonable reliance on those assurances. Under these limited
circumstances, fundamental fairness supports the defense, even when the prosecution can
prove each element of the crime.” (People v. Chacon (2007) 40 Cal. 4th 558, 568-569, fn.
omitted.) Entrapment by estoppel has no application here. The Attorney General
Guidelines on marijuana grown for medical use, which Sanford claimed he followed,
clearly state: “the manufacture, distribution, or possession of marijuana is a federal
criminal offense” and “California did not ‘legalize’ medical marijuana.”

                                              9
       Moreover, any error in failing to instruct on mistake of fact was harmless. “[A]
failure to instruct where there is a duty to do so can be cured if it is shown that ‘the
factual question posed by the omitted instruction was necessarily resolved adversely to
the defendant under other, properly given instructions.’ [Citation.]” (People v. Stewart,
supra, 16 Cal.3d at p. 140.) Here, the jury was instructed that to find defendant guilty of
money laundering, it had to find that “defendant knew the monetary instruments
represented the proceeds of criminal activity or were derived directly or indirectly from
the proceeds of criminal activity.” Thus, in finding defendant guilty of money laundering
the jury found defendant knew the money was from illegal activities, a finding directly
adverse to his mistake of fact defense.
                                              III
               Extending Medical Marijuana Defense to Money Laundering
       Defendant contends the trial court erred in failing to extend the medical marijuana
defense to money laundering. He reasons, “If immunity directly applied to growing and
providing marijuana, then the funds derived as reimbursement are protected in the same
way.” He relies on “logic” not law, arguing, without citation to authority, that “the
instruction logically applied to the money laundering charge.”
       Defendant’s argument is misplaced. As discussed, the CUA and the MMP provide
limited immunity against prosecution for certain specified crimes; money laundering is
not one of the specified crimes. There was no statutory basis for giving an immunity
instruction as to the money laundering count, and defendant provides no other legal basis
for the instruction.
       Further, whatever the legal status of defendant’s marijuana activities under
California law, marijuana is illegal under federal law. The criminal activity underlying
the state money laundering charge is permitted to be a criminal offense committed in
another jurisdiction, so long as that offense is “punishable . . . by death or imprisonment



                                              10
for a term exceeding one year” in the jurisdiction in which it is committed. (Pen. Code,
§ 186.9, subd. (e).) We turn now to the federal law aspect of this case.
                                              IV
                            Instruction on Federal Marijuana Offense
       Defendant contends the trial court erred in instructing on federal marijuana law.
He contends that if he had limited immunity under the CUA and the MMP, he was also
immune from state charges based on an underlying federal law. He further contends the
instruction on federal law was duplicative and confusing, the instruction improperly
directed a verdict, and the instruction failed to submit the factual question of federal
jurisdiction to the jury.
       A. Background
       Prior to trial, the prosecutor raised the issue that money laundering required a
criminal activity that was a felony in California or a crime in another jurisdiction that
results in imprisonment or death. The People’s position was that regardless of
applicability of the medical marijuana defense, money laundering could be based on
using money obtained from activity that is illegal under federal law.
       The People proposed an instruction that read: “Title 21, section 841(b)(1)(d) of
the United States Code states that it is a crime punishable by up to 5 years in prison to
manufacture, distribute, or dispense, or possess with intent with intent to manufacture,
distribute, or dispense less than 50 Kilograms (approximately 110 pounds) of marijuana.”
       Defendant objected to this instruction, contending the People were impermissibly
changing the theory of the crime after the preliminary hearing where the People had not
mentioned federal law. Defendant also challenged the sufficiency of the evidence to
support money laundering.
       The trial court expressed concern about the language of the instruction that
referred to punishment, but was inclined to give an instruction on this theory. The People
proposed an instruction that “transportation, manufacturing or selling marijuana is a

                                              11
crime under federal law and satisfies the criminal activity element of the California
money laundering instruction.” After further discussion, the court and the People agreed
on similar language for the instruction.
       Defendant objected. First, he claimed the instruction directed the jury to find an
element of the crime and “directive instructions are not appropriate” and are unlawful.
Second, he questioned the effect, if any, of federal sentencing guidelines. The People
represented that five years was the lowest possible sentence under federal law.
       The court instructed the jury: “Under Federal law, it is unlawful to manufacture,
distribute, dispense or possess with intent to manufacture, distribute or dispense less than
50 Kilograms (approximately 110 pounds) of marijuana. If the People have proven this
offense beyond a reasonable doubt, a violation of federal law may satisfy the ‘criminal
activity’ requirement under the State of California Money Laundering statute as defined
in Penal Code section 186.9.”
       B. Enforcement of Federal Law
       Defendant contends that if he had immunity under the CUA and MMP, he cannot
be prosecuted based on federal law because California courts do not enforce federal law.
He relies on People v. Tilehkooh (2003) 113 Cal. App. 4th 1433, where we held a
defendant could assert the CUA as a defense to a violation of probation for possessing
and using marijuana, rejecting the argument that the defense was not available because
possessing marijuana was a federal offense. (Id. at p. 1437.) We explained that state
courts do not enforce federal laws and the state “can only reach conduct subject to the
federal criminal law by incorporating the conduct into the state law.” (Id. at p. 1446.) If
the People could not punish defendant under California’s criminal law because state law
provided immunity, it could not punish him for the same conduct by the sanction of
probation revocation. “The state cannot do indirectly what it cannot do directly.” (Ibid.)
       Tilehkooh is distinguishable. There, in revoking the defendant’s probation the
state punished him solely because he violated federal law. Here, defendant’s conviction

                                             12
for money laundering does not punish defendant for cultivating or possessing marijuana
and so does not enforce or punish a violation of federal law. Instead, money laundering
involves separate conduct; the criminal act is the use of a financial institution to transact
proceeds known to be derived from a crime. (Mays, supra, 148 Cal.App.4th at p. 22.) As
we have explained, not only does the statute fail to limit the underlying criminal activity
to California crimes, it expressly expands the scope of the qualifying activity to include
activities defined as crimes in other jurisdictions. Defendant’s argument to the contrary
fails.
         C. Duplicative and Confusing
         Defendant contends the instruction on federal law was duplicative and confusing.
He asserts that if his criminal activities were properly classified as criminal under
California law, the instruction on federal law was superfluous, and if he had qualified
immunity under state law he could not be convicted of money laundering on the basis of
federal law. We have rejected the latter argument ante. As to the former, defendant does
not explain why it is improper to instruct on alternative theories of a crime or how he was
prejudiced by such instruction. Where a crime can be committed in more than one way
and the jury finds defendant committed it in the manner first addressed in the
instructions, the jury need not consider the remaining instructions as to various other
ways to commit the crime. Those remaining instructions are simply disregarded; they are
not improper or duplicative.
         Defendant’s remaining argument on this point is a barrage of undeveloped points;
he claims there was lack of notice, a legally incorrect theory submitted to the jury, and a
violation of due process. Defendant fails to explain how the instruction constituted any
of these. It is not this court’s responsibility to examine undeveloped claims, or to make
defendant’s arguments for him. (Paterno v. State of California (1999) 74 Cal. App. 4th
68, 106.) We decline to do so.



                                              13
       D. Instruction as Directed Verdict
       The instruction initially proposed by the People on federal law set forth the
sentence for a violation. The trial court was concerned about instructing on punishment
and the instruction was revised to eliminate the reference to the sentence. As given the
instruction concluded: “If the People have proven this offense beyond a reasonable
doubt, a violation of federal law may satisfy the ‘criminal activity’ requirement under the
State of California Money Laundering statute as defined in Penal Code section 186.9.”
       Defendant contends this instruction improperly directed a verdict on an element of
money laundering, namely that cultivating marijuana or possessing it for sale was
punishable under federal law by imprisonment or death and thus qualified as criminal
activity under the statute.
       “It has long been recognized that a trial judge ‘may not direct a verdict of guilty no
matter how conclusive the evidence.’ [Citations.] . . . [¶] The prohibition against
directed verdicts ‘includes perforce situations in which the judge’s instructions fall short
of directing a guilty verdict but which nevertheless have the effect of so doing by
eliminating other relevant considerations if the jury finds one fact to be true.’ [Citation.]
. . . ‘[N]o fact, not even an undisputed fact, may be determined by the judge.’
[Citations.]” (People v. Figueroa (1986) 41 Cal. 3d 714, 724.) “The rule prohibiting
verdicts directed against an accused emanates from the guarantee of due process and the
right to a jury trial. Due process ‘protects the accused against conviction except upon
proof beyond a reasonable doubt of every fact necessary to constitute the crime with
which he is charged’ [citation]. It requires the state to prove ‘ “every ingredient of an
offense beyond a reasonable doubt . . . .” ’ [Citation.]” (Id. at p. 725.)
       In Figueroa, a prosecution for the sale of unqualified securities, the court held it
was error to instruct the jury that the promissory notes involved in the transaction were
securities under the Corporate Securities Law because that determination involved
various issues of fact. (People v. Figueroa, supra, 41 Cal.3d at p. 740.) “The court’s

                                             14
instruction erroneously removed an element of the section 25110 charge from the jury’s
consideration.” (Id. at p. 741.)
       In People v. Brown (1988) 46 Cal. 3d 432, the defendant was charged with murder,
with the special circumstance that the victim was a peace officer engaged in the
performance of his or her duties (Pen. Code, § 190.2, subd. (a)(7)). The instruction on
the special circumstance stated: “ ‘For the purposes of these instructions, a Garden
Grove Regular Police Officer and a Garden Grove Reserve Police Officer are peace
officers.’ ” (Brown, at p. 443, italics omitted.) Our Supreme Court held this instruction
did not remove an element of the special circumstance from the jury’s consideration in
violation of due process. It explained: “The challenged final sentence took no element
from the jury; it merely instructed the jury on a point of statutory law--a point not open to
dispute--that a Garden Grove police officer is a peace officer. [Citations.] The jury was
left to make all essential factual determinations, including whether the victim was a
Garden Grove police officer.” (Id. at pp. 443-444, fn. omitted; see also People v. Moore
(1997) 59 Cal. App. 4th 168, 179-187 [in prosecution for conspiracy to misappropriate
public funds, trial court properly instructed jury that Lost Hills Water District was a
“district”].)
       In People v. Runnion (1994) 30 Cal. App. 4th 852, at page 854, the defendant was
charged with robbery, with a personal firearm use allegation (Pen. Code, § 12022.5, subd.
(a)). The trial court omitted the portion of the instruction defining “firearm”; instead, it
simply instructed that, “ ‘The word “firearm” includes handgun.’ ” (Runnion, at p. 855.)
On appeal, the defendant contended this instruction relieved the state of its burden of
proving the object the defendant used during the robbery was a firearm. (Id. at p. 856.)
The court rejected the contention: “The court did not instruct the jury that a particular
element had been established, as it would have done had it instructed the jury that
People’s No. 6 was a firearm or a handgun. Instead, the court merely, and correctly,
instructed that the legal definition of a firearm included a handgun. The jury was left to

                                              15
determine whether People’s No. 6, the item at issue in the case before them, was a
handgun.” (Ibid.)
       In People v. James (1998) 62 Cal. App. 4th 244, the trial court instructed the jury
that manufacturing methamphetamine was a dangerous felony. The appellate court
affirmed. First, it held that manufacturing methamphetamine was in fact a dangerous
felony. (Id. at p. 271.) Next, it held the trial court did not err in so instructing the jury.
“As we held in part I, ante, manufacturing methamphetamine is an inherently dangerous
felony as a matter of law. Here, the challenged instructions correctly so informed the
jurors. They still had to find every factual element of the crime, including whether
defendant’s conduct constituted the felony of manufacturing methamphetamine, and
whether her children’s deaths occurred during or as a direct causal result of the
commission or attempted commission of this felony. Thus, the instructions are not
analogous to the one struck down in Figueroa. Rather, they are analogous to the ones
upheld in Brown and Runnion. We conclude they did not take any issue of fact away
from the jury.” (Id. at pp. 272-273.)
       We find the instruction here analogous to those in Brown, Runnion, and James,
and distinguishable from Figueroa. The challenged instruction here did not establish a
fact that was in dispute in the case. The fact that the punishment for violating federal
laws prohibiting possession and distribution of marijuana met the imprisonment
requirement to classify the laws’ violation as “criminal activity” under the money
laundering statute was “a point of statutory law--a point not open to dispute.” (People v.
Brown, supra, 46 Cal.3d at p. 443.) The instruction did not take any fact away from the
jury; the jury still had to determine whether defendant had made deposits in the amount
and within the time period required for money laundering, whether the cash was derived
from illegal activity, and whether defendant knew of its illegal nature. The challenged
instruction did not direct a verdict.



                                               16
       E. Factual Issue of Jurisdiction
       Defendant contends the instruction failed to submit to the jury the factual issue of
whether there was federal jurisdiction over the marijuana defendant provided to the 30th
Street Patient Collective. He contends he had a constitutional right to a jury trial on
jurisdictional facts because the jurisdictional fact involving “ ‘another jurisdiction’ ” in
Penal Code 186.9, subdivision (e) was the “ ‘functional equivalent’ ” of an element of a
crime. We find this argument difficult to understand; to the extent that we understand it,
it fails to persuade.
       Defendant cites two cases in support of this argument. First, he quotes a partial
sentence from People v. Collins (1895) 105 Cal. 504, at page 509: “The federal
jurisdiction, therefore, involves a question of fact . . . .” The issue in Collins was whether
the information established the crime was committed within the jurisdiction of the
superior court because federal courts have exclusive jurisdiction over certain areas. (Id.
at p. 508.) The relevance of this authority is not apparent because there is no issue of
exclusive jurisdiction here. Defendant’s briefing does not enlighten us.
       Defendant next cites People v. Betts (2005) 34 Cal. 4th 1039, a case in which some
of the charged criminal acts were committed outside of California. There, the defendant
argued he was entitled to a jury trial on jurisdictional facts, making the same “functional
equivalent” of an element argument that defendant makes here. (Id. at p. 1054.) Our
Supreme Court disagreed: “Because territorial jurisdiction is a procedural matter that
relates to the authority of California courts to adjudicate the case and not to the guilt of
the accused or the limit of authorized punishment, a jury trial on the factual questions that
establish jurisdiction is not required by the federal Constitution.” (Ibid., fn. omitted.)
Defendant contends that here federal jurisdiction does relate to his guilt, so a jury trial is
required. Tellingly, he also concedes that “the particular issues in the Betts case are not
salient here.”



                                              17
       We understand defendant’s argument to contend that his jury should have been
tasked with deciding whether the federal government had jurisdiction to prosecute based
on the marijuana activities of the 30th Street Patient Collective. The United States
Supreme Court definitively answered that question in Raich, supra, 545 U.S. 1, at page
22 [162 L. Ed. 2d 1, 22], which held the application of the Controlled Substances Act to
private individuals who grew and used marijuana for non-commercial, medicinal
purposes wholly intrastate was a valid exercise of the Congress’s authority under the
commerce clause. This challenge to the trial court’s instruction also fails.
                                              V
                     Sufficiency of the Evidence of Money Laundering
       Finally, defendant contends insufficient evidence supports his money laundering
conviction. He argues there is insufficient evidence he knew the money he deposited
came from illegal activities, there was insufficient evidence that the threshold amount
($5,000) came from those activities because he had received a settlement of $24,000
which accounted for the bulk of the deposits, and there was no evidence of federal
jurisdiction or the penalty qualification for the federal crime.
       “When considering a challenge to the sufficiency of the evidence to support a
conviction, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence-that is, evidence that is reasonable,
credible, and of solid value-from which a reasonable trier of fact could find the defendant
guilty beyond a reasonable doubt. [Citation.]” (People v. Lindberg (2008) 45 Cal. 4th 1,
27.)
       To constitute money laundering under the theory that defendant conducted a
transaction knowing that the monetary instrument represented proceeds of a criminal
activity, there must be proof “that at least $5,000 of the amount involved in the
transaction is related, directly or indirectly, to criminal activity.” (Mays, supra, 148
Cal.App.4th at p. 31.) As we have summarized ante, the jury heard evidence that cash

                                              18
deposits totaling $28,000 were made to defendant’s account on three consecutive days in
December 2010, each deposit being just under the limit for the federal reporting
requirements, with at least one $9,000 deposit made by defendant. One deposit “reeked”
of marijuana. Defendant had a letter from Sanford dated July 23, 2011, stating that
defendant had a relationship with the 30th Street Patient Collective and regularly grew
medical grade marijuana to help supply a collective of over 3,910 members. The letter
added that defendant also occasionally transported multiple pounds of marijuana to San
Diego. Sanford had paid defendant for marijuana that December. Sanford paid $3 to $7
for a gram of marijuana (approximately $1,350 to $3,100 per pound). This is substantial
evidence that the cash defendant deposited came from the marijuana he grew and
provided to the collective.
       Defendant contends this evidence is insufficient because, as he told the police, he
had received a settlement of $24,000 for an accident and this amount constituted most of
the three deposits. There was ample reason for the jury to disbelieve this evidence, and it
was permitted to do so. While defendant claimed he received the settlement in mid-2010,
the deposits were inexplicably made in cash, in three installments, and in December. In
denying the motion for a new trial, the trial court found that this statement was self-
serving and not credible.
       That defendant made the deposits on three consecutive days in amounts just under
the federal reporting requirement certainly suggests he knew the cash came from an
illegal activity. Regardless of whether defendant’s marijuana-related activity was illegal
under California law, it was indisputably illegal under federal law. No evidence of
defendant’s knowledge on this point was required. “[I]n the absence of specific language
to the contrary, ignorance of a law is not a defense to a charge of its violation.” (Hale v.
Morgan (1978) 22 Cal. 3d 388, 396.) We have rejected defendant’s arguments that the
jury had to decide federal jurisdiction or the penalty qualification of federal law.
Substantial evidence supports the conviction.

                                             19
                                   DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                            Duarte, J.



We concur:



      /s/
Raye, P. J.



     /s/
Mauro, J.




                                       20